Citation Nr: 1229224	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1946 and from October 1951 to October 1953.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to a TDIU.  

In January 2010 and May 2011, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

In September 2011, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 2012, the Court granted a Joint Motion for Remand, vacated the September 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2012 Joint Motion for Remand, and upon preliminary review of the record with respect to the Veteran's claim on appeal, further development is required prior to final appellate review.  

The Veteran asserts that he is unemployable due to his service-connected bilateral leg phlebitis.  In his September 2006 TDIU application, he reported that he last worked full-time in December 1996 in sales at a manufacturing company.  In his May 2009 substantive appeal, the Veteran explained that his service-connected bilateral leg phlebitis causes problems walking, along with dizziness, sweating, and shortness of breath.  He further added that because of his service-connected disabilities, he has been unable to accept any employment opportunities or take vacations that require physical activity.  

The Veteran is service-connected for the following disabilities: phlebitis of the right leg, evaluated as 40 percent disabling and phlebitis of the left leg, evaluated as 40 percent disabling.  His current combined evaluation is 70 percent disabling.  Based on these ratings, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

In the September 2011 decision, the Board determined that entitlement to a TDIU was not warranted.  In reaching this conclusion, the Board relied upon the results from a June 2010 VA examination, along with VA addendum opinions dated October 2010 and June 2011.  According to the June 2010 VA examination report, the VA examiner concluded that his service-connected disability of bilateral post phlebitic syndrome alone "renders him unable to secure or follow a substantially gainful occupation."  She explained that the Veteran is unable to ambulate and is essentially sedentary.  

In October 2010, a different VA examiner reviewed the Veteran's claims file, including his medical records.  The VA physician opined that his service-connected disability of phlebitis "does not alone render him unable to engage in substantially gainful employment."  She explained that the Veteran has multiple medical comorbidities, and his peripheral arterial disease and claudication are not related to or aggravated by his service-connected phlebitis.  She further added that his limitations on ambulation secondary to the chronic venous insufficiency pain have not been established as the sole cause for burden of disease.  See the October 2010 VA addendum opinion. 

In June 2011, a VA physician reviewed the Veteran's claims file as well as the June 2010 VA examination report, of which she conducted.  She opined that the Veteran's service-connected bilateral leg phlebitis "does not alone render him unable to secure or follow a substantially gainful occupation."  She explained that the Veteran has multiple other medical comorbidities that prevent him from being employed.  

In support of his claim, the Veteran submitted several private medical statements regarding his service-connected bilateral phlebitis.  In an April 2009 private medical statement, a private physician noted that the Veteran has been suffering from worsening varicose veins, venous stasis dermatitis, and edema since June 2008.  He stated that the Veteran is "not a good candidate for work given his advanced age and venous changes."  In an undated physician's questionnaire regarding unemployability, another private physician opined that the Veteran's service-connected disabilities render him unemployable.  She explained that severe peripheral vascular disease with claudication, along with repeated bouts of thrombophelbitis has required hospitalization.  The severe venous stasis has caused problems ambulating and difficulty standing on his feet.  Finally, in May 2011, a third private physician submitted an additional opinion.  She concluded that the Veteran is totally disabled and not employable due to his "multiple medical problems."  She explained that his continued worsening of his chronic venous insufficiency, and venous stasis has caused prominent pigmentation causing him to develop multiple leg ulcerations requiring hospitalization with intravenous (IV) antibiotics and prolonged immobilization.  The physician further added that "[t]his alone confirms his [70]% disability and his unemployability (TDIU)."  

The Board determined that while the Veteran meets the schedular criteria for consideration for a TDIU, the competent evidence of record does not establish he is unemplyoyable from all forms of gainful employment due to his service-connected disabilities alone.  The Board acknowledged the submitted private medical statements but found the VA medical opinions stated above to be more probative as they were based both on physical examination of the Veteran, as well as review of the Veteran's medical history within the claims file.  

In the March 2012 Joint Motion for Remand, the Court found that the June 2011 VA opinion was inadequate because it failed to provide any explanation of how the Veteran's other medical comorbidities affect his employability and it lacks any rationale for the conclusion that the Veteran's service-connected bilateral phlebitis alone did not render him unemployable.  The Court found that remand was warranted to provide a new medical nexus opinion that is adequate for rating purposes and meets the criteria of Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 04 (2008).

In light of the Court's discussion in the Joint Motion for Remand, the Board finds that the Veteran's claim for entitlement to a TDIU must be remanded back to the RO for an additional VA examination and medical opinion.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that the VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2010, the date of the most recent VA examination of record and not previously obtained, should be obtained and incorporated in the record.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file. 

2.  Arrange for an appropriate VA physician to review the Veteran's claims file and render an opinion as to whether, it is at least as likely as not that the Veteran's service-connected phlebitis of the right and left legs alone render him unable to secure or follow a substantially gainful occupation.  The examiner may determine if a new examination is necessary to provide an opinion.  In rendering the opinion, the examiner should identify the current diagnosis(es) related to the service-connected bilateral phlebitis and, to the extent possible, differentiate those symptoms for any symptoms related to any nonservice-connected condition, including atherosclerotic arterial disease.  The physician should adequately summarize the relevant medical history and clinical findings, and provide a complete rationale for any opinion rendered.  The VA physician is also requested to comment on the June 2010 VA examiner's opinion,  the October 2010 and June 2011 VA addendum opinions and the private medical opinions of record.  If the physician is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


